MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 23 2020, 9:01 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul J. Podlejski                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ibn Bahadar Mujaahid,                                    October 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-406
        v.                                               Appeal from the
                                                         Madison Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      William Byer, Jr.,
                                                         Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         48C01-1811-F5-2896



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020            Page 1 of 9
[1]   Ibn Bahadar Mujaahid (“Mujaahid”) appeals the trial court’s order revoking his

      probation. Mujaahid raises one issue for our review: whether the trial court

      abused its discretion when it revoked his probation and ordered him to serve his

      previously-suspended sentence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On November 16, 2018, the State charged Mujaahid with Count I, attempted

      trafficking with an inmate as a Level 5 felony, and Count II, conspiracy to

      commit trafficking with an inmate as a Level 5 felony. Appellant’s App. Vol. II at

      15-17. The State also filed a habitual offender sentence enhancement. Id. at 18.

      On January 29, 2019, Mujaahid pleaded guilty to attempted trafficking with an

      inmate as a Level 5 felony. Id. at 161-63. That same day the trial court entered

      a judgment of conviction and sentenced Mujaahid to a term of six years in the

      Department of Correction consecutive to his sentence in another case from

      Illinois, but it suspended his six-year executed sentence to informal probation.

      Id. at 154-57. Mujaahid’s probation conditions included a provision requiring

      him to “[o]bey all municipal, state, and federal laws, and behave well in society

      . . . .” Id. at 153.


[4]   On January 5, 2020, Mujaahid was charged with battery with bodily fluid in the

      Anderson City Court under Cause No. 48H02-2001-CM-18 (“Cause No. CM-

      18”) as a result of an incident at the apartment of Pamela Palmer (“Palmer”),

      who is the mother of two of Mujaahid’s children. Id. at 165; Tr. Vol. II at 17,

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020   Page 2 of 9
      20; State’s Ex. 1 at 15. Because of his arrest for battery under Cause No. CM-18,

      a no contact order was issued on January 6, 2020, which prohibited Mujaahid

      from contacting Palmer. Tr. Vol. II at 11-12; State’s Ex. 1 at 3, 8. The no

      contact order specified that it was also “effective even if the defendant has not

      been released from lawful detention.” State’s Ex. 1 at 8. On January 10, 2020,

      the State filed a notice of violation of probation alleging that Mujaahid

      committed the battery offense under Cause No. CM-18 and failed to keep the

      probation department informed of his address. Appellant’s App. Vol. II at 165.

      On January 28, 2020, the State filed an amended notice of violation of

      probation (“amended notice of violation”), to add that Mujaahid also

      committed the criminal offense of invasion of privacy. Id. at 174.


[5]   On February 3, 2020, the trial court held a hearing on the amended notice of

      violation. Id. at 12. At the outset of the hearing, Mujaahid’s counsel stated that

      Mujaahid would be admitting to the allegation in the amended notice of

      violation concerning invasion of privacy but would be denying the allegations

      that he committed the battery offense under Cause No. CM-18 or that he failed

      to keep the probation department informed of his address. Tr. Vol. II at 6-7.

      The State then proceeded on Mujaahid’s admission to committing invasion of

      privacy and did not pursue the other allegations; however, the State informed

      the trial court that the battery offense under Cause No. CM-18 was dismissed




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020   Page 3 of 9
      from Anderson City Court and was refiled in the Madison Circuit Court under

      a new cause number.1 Id. at 8-9; State’s Ex. 1.


[6]   Mujaahid testified that the basis of his probation violation was that he violated

      the no contact order by contacting Palmer. Tr. Vol. II at 11-12. He explained

      that he spoke with Palmer but was also attempting to communicate with his

      children. Id. at 12-16. Palmer testified that Mujaahid did not kick in the door

      at her apartment or spit on her as she had stated in the probable cause affidavit

      for the battery offense in Cause No. CM-18. Id. at 18. Palmer indicated that if

      she had not called the police and described the event as she did that a no

      contact order would not have been put in place. Id. at 19. On cross-

      examination, Palmer indicated that Mujaahid’s spit did get on her and that,

      during the incident with Mujaahid, her door was damaged. Id. at 19-21.

      Palmer stated that the initial reason she called the police was “to get a police

      report for my door, for my landlord.” Id. at 20. Randy Tracy (“Tracy”), an

      investigator for the Madison County Prosecutor’s Office, testified that he

      listened to Mujaahid’s jail phone calls, stating that “from January sixth, to

      January thirty-first, there were four (4) hundred and fifty (50) phone calls from

      Madison County Jail” to Palmer’s phone number using either his own pin




      1
       While not in the record before us on appeal, we take judicial notice of Mujaahid’s sentencing order dated
      March 4, 2020 in the Madison Circuit Court under Cause Number 48C01-2001-F6-259 in which he was
      convicted pursuant to a plea agreement of domestic battery and invasion of privacy as Class A
      misdemeanors. See Ind. Evidence Rule 201(d) (“The court may take judicial notice at any stage of the
      proceeding”); Banks v. Banks, 980 N.E.2d 423, 426 (Ind. Ct. App. 2012) (noting that “any stage of the
      proceeding” includes appeals.), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020                  Page 4 of 9
      number or another inmate’s pin number. Id. at 21-22. Tracy indicated that not

      all of the 450 calls were “connected calls” but that all the calls were made to

      Palmer’s number. Id.


[7]   The trial court found that Mujaahid admitted to violating his probation by

      committing invasion of privacy and ordered Mujaahid to execute his

      previously-suspended six-year sentence in the Department of Correction. Id. at

      27.2 In imposing Mujaahid’s previously-suspended sentence, the trial court

      noted that Mujaahid received “a huge break” when he was initially placed on

      informal probation. Id. Mujaahid now appeals.


                                      Discussion and Decision
[8]   Mujaahid argues that the trial court abused its discretion when it revoked his

      probation and ordered him to serve his previously-suspended six-year sentence.

      “‘Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.’” Cain v. State, 30 N.E.3d 728, 731 (Ind. Ct.

      App. 2015) (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)), trans.

      denied. “Courts in probation revocation hearings ‘may consider any relevant

      evidence bearing some substantial indicia of reliability.’” Id. (quoting Cox v.



      2
        Initially, in revoking Mujaahid’s probation, the trial court stated that the no contact order was in place
      before the battery offense under Cause No. CM-18 occurred. Tr. Vol. II at 27. However, the no contact order
      was issued after the battery occurred. Id. at 30-32. After a discussion with the prosecutor and Mujaahid’s
      counsel, the trial court provided a “clarification of the record[,]” explaining that Mujaahid admitted to
      invasion of privacy as set forth in the amended notice of violation, which was “in conjunction with the
      telephone communication submitted and the evidence submitted substantiating those telephone
      communications which the Court does find [Mujaahid] in violation” and reiterated its sanction that
      Mujaahid serve the balance of his previously-suspended sentence. Id. at 33.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020                  Page 5 of 9
       State, 706 N.E.2d 547, 551 (Ind. 1999)). “It is within the discretion of the trial

       court to determine the conditions of a defendant’s probation and to revoke

       probation if the conditions are violated.” Id. Our court has said that “all

       probation requires ‘strict compliance’” because once the trial court extends this

       grace and sets its terms and conditions, the probationer is expected to comply

       with them strictly.” Id. at 731-32 (quoting Woods v. State, 892 N.E.2d 637, 641

       (Ind. 2008)). “If the probationer fails to do so, then a violation has occurred.”

       Id.


[9]    Probation revocation is a two-step process. Johnson v. State, 62 N.E.3d 1224,

       1229 (Ind. Ct. App. 2016). First, the court must make a factual determination

       that a violation of a condition of probation actually occurred. Id. If a violation

       is proven, then the trial court must determine if the violation warrants

       revocation of the probation. Id. “‘However, even a probationer who admits the

       allegations against him must still be given an opportunity to offer mitigating

       evidence suggesting that the violation does not warrant revocation.’” Sullivan v.

       State, 56 N.E.3d 1157, 1160 (Ind. Ct. App. 2016) (quoting Ripps v. State, 968

       N.E.2d 323, 326 (Ind. Ct. App. 2012)).

[10]   One violation of a condition of probation is enough to support a probation

       revocation. Pierce v. State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015). If the trial

       court determines a probationer has violated a term of probation, then the court

       may impose one or more of the following sanctions: (1) continue the person on

       probation, with or without modifying or enlarging the conditions; (2) extend the

       person’s probationary period for not more than one year beyond the original

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020   Page 6 of 9
       probationary period; or (3) order execution of all or part of the sentence that

       was suspended at the time of initial sentencing. Ind. Code § 35-38-2-3(h). We

       review a trial court’s sentencing decisions for probation violations under an

       abuse of discretion standard. Knecht v. State, 85 N.E.3d 829, 840 (Ind. Ct. App.

       2017). An abuse of discretion occurs where the decision is clearly against the

       logic and effect of the facts and circumstances. Id.


[11]   Mujaahid contends that his admission to violating his probation by committing

       invasion of privacy was “technical in nature.” Appellant’s Br. at 8. He

       maintains that his violation of the no contact order was technical because

       Palmer stated at the hearing on the amended notice of violation that no battery

       occurred, and that the State dismissed3 the battery under Cause No. CM-18,

       which was the basis of the no contact order. Therefore, he argues that the trial

       court abused its discretion in revoking his probation and imposing his

       previously-suspended sentence. We reject Mujaahid’s argument.

[12]   Mujaahid admitted that he violated the terms of his probation by committing

       the new offense of invasion of privacy, and the trial found as such. Tr. Vol. II at

       11-12, 15-16, 33. Therefore, the first step of the analysis was satisfied, and the

       trial court was able to proceed to the second step, where evidence was presented




       3
        As previously noted, the State informed the trial court that the battery offense under Cause No. CM-18 was
       dismissed from Anderson City Court and was refiled in the Madison Circuit Court under a new cause
       number. Tr. Vol. II at 8-9; State’s Ex. 1. Cause No. CM-18 was thus dismissed and refiled on January 31,
       2020 in the Madison Circuit Court which eventually resulted in Mujaahid’s conviction pursuant to a plea
       agreement of domestic battery and invasion of privacy as Class A misdemeanors under Cause Number
       48C01-2001-F6-259.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020                 Page 7 of 9
       to determine whether Mujaahid’s admission to the violation warranted

       revocation his probation. Johnson, 62 N.E.3d at 1229.


[13]   We note that, even in the face of a probation violation, the trial court may

       nonetheless exercise its discretion in deciding whether to revoke probation.

       Woods, 892 N.E.2d at 641. As part of his probation, Mujaahid was required to

       “[o]bey all municipal, state, and federal laws, and behave well in society.”

       Appellant’s App. Vol. II at 153. Mujaahid failed to abide by these conditions as

       he was charged with battery under Cause No. CM-18, and a no contact order

       was issued to prevent Mujaahid from contacting Palmer. Id. at 179; Tr. Vol. II

       at 11-12; State’s Ex. 1 at 8-10. As previously noted, Mujaahid admitted that he

       did not comply with the terms of the no contact order by communicating with

       Palmer, stating that he called her “a lot of times” and spoke to her on the

       telephone from jail. Tr. Vol. II at 14. In fact, the evidence revealed that

       Mujaahid called Palmer’s phone number 450 times between January 6 and

       January 31 while the no contact order was in place. Id. at 22. This was not

       simply a technical or minor violation as the State’s evidence showed that

       Mujaahid committed the new criminal offense of invasion of privacy by making

       the phone calls to Palmer’s number in direct violation of the no contact order

       and the condition of his probation requiring him to obey the law. See Richeson v.

       State, 648 N.E.2d 384, 389 (Ind. Ct. App. 1995) (noting that if the

       preponderance of evidence supporting an allegation of the commission of a new

       crime is presented, even without conviction of a new crime, we will affirm the

       revocation of probation), trans. denied. We cannot say that the trial court

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020   Page 8 of 9
       abused its discretion in revoking Mujaahid’s probation and ordering him to

       serve the remainder of his previously-suspended sentence.


[14]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-406 | October 23, 2020   Page 9 of 9